McCREE, Circuit Judge
(concurring).
I concur in the affirmance of the judgment of the district court and write separately only to make explicit what appears to be implicit in Judge Miles’ opinion. I regard the issue of “retail concept” as a question of law and the issue of “recognition as retail” as a question of fact to be set aside only if clearly erroneous. See Brennan v. Keyser, 507 F.2d 472 (9th Cir. 1974), cert. denied, Keyser v. Dunlap, 420 U.S. 1004, 95 S.Ct. 1446, 43 L.Ed.2d 762 (1975).